Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to QPID
The information disclosure statement (IDS) submitted on 12/08/2020, has been considered by the examiner. The examiner acknowledge that the references included in (IDS) and NPL reference do not teach the instant invention limitation as a claimed.
Allowable Subject Matter
Claims 1, 26 and 27 are allowed
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1; the prior art of record, alone or in combination does not teach, suggest, or render obvious, at least to the skilled artisan, the instant invention, specifically regarding to “a pressure sensor at least partially located in the channel of the first fire hydrant component, wherein the pressure sensor is in contact with the pressurized water while the valve is sealed” and “wherein the processing device and the communication interface are not exposed to the pressurized water while the valve is sealed or while the valve is open”.
Regarding claim 26 and 27 are allowed for the same reason as claim 1;
Claims 2-25 and 28 - 30 which depend from claim 1 and claim 27 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED E KERAMET-AMIRCOLA whose telephone number is (571)272-4323  The examiner can normally be reached on 8 - 6 in campus on Mondays, Thursdays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMED E KERAMET-AMIRCOLAI/Examiner, Art Unit 2856                                                                                                                                                                                                        
/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856